Case 1:15-cv-23486-JB Document 110-1 Entered on FLSD Docket 11/28/2018 Page 1 of 3

AFFIDAVIT OF JULIO HERNANDEZ HERNANDEZ

STATE OF FLORIDA
S.S.:

COUNTY OF MIAMI-DADE

=f ne My name is JULIO HERNANDEZ HERNANDEZ, I am over eighteen years of age; I
reside in the United States, and I have personal knowledge of the matters set forth herein. | am
mentally competent to sign this Affidavit and I do so freely, voluntarily, and pursuant to my own
free will. I affirm that the contents of this Affidavit are true and correct and to the best of my
belief.

J ‘1 /4 2. Jaffirm that this document was translated in Spanish and that prior to signing this
Affidavit I confirmed with the translator that I fully understood the contents of this Affidavit
prior to executing same.

Sit 3. Iam the Plaintiff in the case pending in the United State District Court, Southern District
of Florida, Hernandez v. Acosta Tractors, Inc. et al., Case No.: 15-23486.

4 I ] 4. In advance of the mediation, my attorneys at the law offices of J.H. Zidell, P.A. informed

me of the mediation that was scheduled in my case to occur on November 20, 2018.

J I

5. I planned on attending the mediation as scheduled however I was unable to attend the
mediation in person and/or by phone due to circumstances beyond my control.
Sd + 6. Iam currently working in Tampa, Florida, and planned on using my employer’s truck to
travel from Tampa, Florida, to Miami, Florida for the scheduled mediation. On the evening of
November 19, 2018, the truck I was using to travel from Tampa, Florida to Miami, Florida for
the mediation would not start due to mechanical issues. Unfortunately, the mechanic on site the
following day was only able to complete the mechanical work needed for the truck to start on

November 20, 2018. I had no other mode of transportation.

wilt
Case 1:15-cv-23486-JB Document 110-1 Entered on FLSD Docket 11/28/2018 Page 2 of 3

SHH 7. Additionally, I was unable to appear by phone for the mediation on November 20, 2018,
because I was located in an area where there was no cell phone reception during that time.
x] 4 P 8. My attorneys had written anthorization from me that they could appear as my
representative with full authority to enter into a full and complete compromise and settlement.
74 Jd 9. Itis my understanding that an attorney appeared at the mediation on my behalf and
| represented to the mediator and the Defendants, through their attorneys, that she was present and
had written authorization from me that she could appear as my representative with full authority
to enter into a full and complete compromise and settlement. It is my understanding that the
Defendants, through their attorneys, represented that they would not agree to proceed with the
mediation and would seek mies from the Court.
rt 10. Should the Court require of me to attend a mediation in person I agree to reschedule the
mediation and to appear in person for same.
FURTHER AFFIANT SAYETH NAUGHT.

DATED this 2\__ day of November , 2018.

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and
correct.

 

i a

AFFIANT
JULIO HERNANDEZ HERNANDEZ

The foregoing Affidavit was sworn to and subscribed before me, on this 2' day of
Novem bes, 2018, by JULIO HERNANDEZ HERNANDEZ, who has produced

FI onvers {| C€WWL as identification.

 
  

te of Florida

   

NOTARY PUBLIC, St

nt
AN

any

2 = COMMISSION #FFi98424
2 cS ZS EXPIRES: February 11, 2019

=

RS
HOES WWW.AARONNOTARY.COM

"¥

ry Natalie Staroschak

7 (7 id
Case 1:15-cv-23486-JB Document 110-1 Entered on FLSD Docket 11/28/2018 Page 3 of 3

INTERPRETER’S ACKNOWLEDGEMENT:

On Newer Li Loh ; Lisa Wode— , personally known to me,

foregoing was translated from English to Spanish to the best of her ability.

  

(Interpreter’s signature)

\
SI
S$
*:
Cp

 

\'@, _ Natalie Staroschak
: t= COMMISSION #FF198424
BNE S7S EXPIRES: February 11, 2019

4, Ke
“np” WWW. AARONNOTARY.cOM

Witty,

we

Ly /4 1?
